Dear Mayor Billiot:
We received your request for an opinion. Specifically, you inquire as to the ability of the legislature to increase the financial burden on the city by increasing the number of paid vacation days for firemen.
The annual vacation days for firemen in municipalities, parishes and fire protection districts was increased in the 1999 Legislative Session. You question the legislature's authority to do this in light of Article 6, Section 14 (A) of the Louisiana Constitution. This constitutional provision prohibits any law or executive order which increases expenditures for any purpose within a political subdivision from becoming effective until such law is approved by ordinance enacted or resolution adopted by the governing authority of the affected political subdivision and only as long as the legislature appropriates funds for the purpose to the affected political subdivision.
There are exceptions to this provision. Article 6, Section 14(B)(5) specifically provides that Section 14 (A) shall not apply to, "A law providing for civil service, minimum wages, hours, working conditions, and pension and retirement benefits or vacation or sick leave benefits for firemen and municipal policemen." Thus, the legislature has the power to increase the financial burden of a political subdivision when the law enacted provides for vacation or sick leave benefits for firemen.
Article 6, Section 14(A) of the Louisiana Constitution acts as a limitation on the otherwise  plenary power of the legislature. However, Section 14(B)(5) specifically reserves to the legislature its power to enact laws which provide for benefits for firemen. This exception is recognized because of the compelling state interest in providing Louisiana citizens with effective police and fire protection. New Orleans Firefighters Asso., v. Civil ServiceCommission of the City of New Orleans, 422 So.2d 402 (La. 1982).
Accordingly, it is our opinion that the legislature may increase the financial burden of the City of Westwego by enacting legislation which increases the number of vacation days for firemen.
We trust that this responds to your request. If you have any comments or questions, please do not hesitate to contact our office. With kindest regards, I am
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              By: TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dra